 

AO 245B (Rev. 05/15/2018) Judgrnent in a Criminal Petty Case (Mcdified) Pagc 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vl (For Offenses Committed On or After November l, 1987)

Luis Alberto PereZ_Hm.tadO Case Number: 3:lS-mj~22387-KSC

Leila W Morgan

Deférrdam ’s Attorney

REGISTRA'I`ION NO. 80315298

THE DEFENDANTZ
pleaded guilty to count(s) l cf Complaint

§ was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s!
8:1325 ILLEGAL ENTRY (Misdemeanor) l
§ l`he defendant has been found not guilty on count(s)
§ Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

§ Assessment: 310 WAIVED

§ Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Withjn 30 days
of any change of name, residence, or mailing address until all fmeS, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstances

Friday, October 26, 2018
Date of lmposition of Sentence

FlLEo ' ' ,w rs

 

 
 

 

 

 

 

 

 

 

_ .’ 7 "‘ =<~'¥-*' \-q;~::jt
Oct 26 2018 HONORABLE KAREN S. CRAWFORD
cLEnK, u.s. ols'rmc'r coun'r UNITED STATES MAGISTRATE IUDGE
sou'rl-lERN nlsTRlcT oF cALlFonNm .
BY s!ericas DEPUTY

 

3:18-mj-22387-KSC

 

